 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 ANDREW F. DAWSON (CABN 264421)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7019
 7        FAX: (415) 436-7234
          Andrew.Dawson@usdoj.gov
 8
   Attorneys for the United States
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12
   UNITED STATES OF AMERICA,                   ) CASE NO: CR 4:18-0056
13                                             )
          Plaintiff,                           ) STIPULATION TO CONTINUE HEARING AND
14                                             ) EXCLUDE TIME, AND [PROPOSED] ORDER
      v.                                       )
15                                             )
   SERGIO RUBALCABA,                           )
16                                             )
          Defendant.                           )
17                                             )
                                               )
18                                             )

19          The parties are presently set to appear before this court for a change of plea on February 8, 2019.
20 The parties hereby stipulate, agree, and request that the change of plea hearing be continued three

21 weeks, to March 1, 2019. The parties have reached tentative resolution in this case but need to address a

22 limited number of specific issues prior to confirming an agreement. Unfortunately, those issues cannot

23 be resolved in time for the February 8, 2019 hearing. Due to travel schedules and other obligations of

24 counsel, the next available date is March 1, 2019, and parties expect a plea to go forward at this time.

25          For the reasons discussed above, the parties propose that the matter be continued 21 days to
26 Friday, March 1, 2019, at 9:30am. The parties further stipulate to exclude time for purposes of the

27 Speedy Trial Act between February 8, 2019, and March 1, 2019. The parties agree that an exclusion of

28 time is appropriate under the Speedy Trial Act for continuity of counsel and for the effective preparation

     STIPULATION TO CONTINUE HEARING AND EXCLUDE TIME, AND [PROPOSED] ORDER
     CR 18-0056 JST
30
 1 of counsel. The parties also agree that the ends of justice served by granting such a continuance

 2 outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).

 3          IT IS SO STIPULATED.

 4 DATED: February 4, 2019                                             /s/    ___
                                                        ANDREW F. DAWSON
 5                                                      Assistant United States Attorney

 6
     DATED: February 4, 2019                                          /s/           ___
 7                                                      BRENDAN HICKEY
                                                        Attorney for Defendant Rubalcaba
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE HEARING AND EXCLUDE TIME, AND [PROPOSED] ORDER
     CR 18-0056 JST
30
 1                                            [PROPOSED] ORDER

 2          Pursuant to the parties’ stipulation, the Court orders that the change of plea hearing currently set

 3 for February 8, 2019, be continued to 9:30am on March 1, 2019. The Court further finds that the

 4 exclusion of time from February 8, 2019 through and including March 1, 2019 is warranted and that the

 5 ends of justice served by the continuance outweigh the best interests of the public and the defendant in a

 6 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure to grant the requested continuance would deny the

 7 defendant effective preparation of counsel, would interrupt the continuity of counsel, and would result in

 8 a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(B)(iv).

 9          IT IS SO ORDERED.

10

11 DATED: February 5, 2019                                                ___________________________
                                                                  HON. JON S. TIGAR
12                                                                UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO CONTINUE HEARING AND EXCLUDE TIME, AND [PROPOSED] ORDER
     CR 18-0056 JST
30
